Dismissed and Memorandum Opinion filed October 28, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00652-CV
____________
 
INDUSTRIAL HOIST SERVICES, L.P., Appellant
 
V.
 
JERALD GRISWOLD, Appellee
 

 
On Appeal from the 239th District Court
Brazoria County, Texas
Trial Court Cause No. 42551
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 29, 2010.  On October 4, 2010, appellant
filed an unopposed motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Yates and Sullivan.